DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to Applicant’s claim to priority to Non-Provisional Application No. 14/131,507 filed January 8, 2014 now Patent No. 10,322,254; to PCT AU2012/000819 filed July 6, 2012; and to Provisional Application No. 61/505,711 filed July 8, 2011. 

Status of Claims
This Office Action is responsive to the amendment filed on June 27, 2022. As directed by the amendment: claims 28, 37, and 47 have been cancelled; and claims 51-53 have been added. Thus, claims 21-27, 29-36, 38-46, and 48-53 are presently pending in this application.
Claims 21 and 32, and claims 22-31 and 33-40 by dependency, were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Applicant’s amendments to claims 21 and 32 obviate the previous rejection under 35 U.S.C. 112(a). Claims 41-50 were previously rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Guney et al. (U.S. Pub. No. 2009/0044808). Claims 21-40 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho et al. (U.S. Pub. No. 2007/0125385) in view of Guney et al. (U.S. Pub. No. 2009/0044808). Applicant’s amendments alter the scope of the claims thereby necessitating new grounds of rejection, shown below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frame that is configured to support the flexible cushion” as recited in claims 21 and 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 32-36, 38-46, 48-50, and 53 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Guney et al. (U.S. Pub. No. 2009/0044808; hereinafter: “Guney”).
Regarding Claim 32, Guney discloses a patient interface assembly configured to deliver a flow of breathable gas under positive pressure to a patient (¶¶ 0002, 0226), the patient interface (Fig. 13-1) assembly comprising: a cushion assembly (5020; Fig. 13-1, 13-2, 13-4, 14-1, 14-2, 16-1 to 16-12) comprising a flexible cushion including a base (5022; Fig. Fig. 13-1, 13-2, 13-4, 14-1, 14-2, 16-1 to 16-12) and a pair of nasal pillows (5024; Fig. 13-1, 13-2, 13-4, 14-1, 14-2, 16-1 to 16-12; ¶ 0412) that extend from the base (16-1 to 16-12), the pair of nasal pillows being configured to sealingly engage the patient's nasal airways (¶ 0336), the base forming at least part of a plenum chamber (interior of 5020; Fig. 16-5) and comprising a central opening (formed by 5029; Fig. 16-1 to 16-12; ¶ 0374) configured to receive the flow of breathable gas (¶¶ 0374-0378), wherein the base comprises a flexible flange 5029.2; Fig. 16-5 to 16-6-1) surrounding the central opening of the base (¶¶ 0375-0378); and a frame (5052, 5053, 5055, 5058, 5084; Fig. 13-1, 13-2, 13-4, 14-1, 14-2) wherein the circumferential channel is open in a direction that is radially outward from a central axis (A, Fig. B annotated below) of the elbow connector, and wherein the elbow connector is attached to the elbow by way of a ball-and-socket connection (7335, 7345; Fig. 18-9-3) so that the elbow is movable relative to the elbow connector (¶¶ 0740-0744). 

    PNG
    media_image1.png
    325
    351
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 15-12 of Guney. 


    PNG
    media_image2.png
    344
    417
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 15-8 of Guney.

Regarding Claims 33-36 and 38, Guney disclose the patient interface assembly further comprising a pair of laterally extending arms (5080; Fig. 13-1, 13-2, 14-1) that extend in opposite directions and comprise headgear connectors (5085; Fig. 13-1, 13-2, 14-1, 14-2; ¶ 0423-0425), wherein an inner surface (7335; Fig. 18-9-3) of the elbow connector forms the part spherical ball shape (¶¶ 0740-0744), wherein the anchoring flange extends radially outward from the elbow connector (Fig. 15-8 to 15-10, 15-12; ¶¶ 0375-0377), wherein the elbow connector comprises a bore (5035; Fig. 15-8) that extends from an anterior end (B, Fig. A annotated above) of the elbow connector to the posterior end of the elbow connector (Fig. 15-8), wherein a cross-section of at least a portion of a circumferential wall  of the bore has a concave shape (C, Fig. B annotated above), wherein the flexible cushion comprises a flexible flange (5029.2; Fig. 16-5 to 16-6-2) surrounding the central opening of the base (¶¶ 0375-0378), the flexible flange of the flexible cushion overlapping the anchoring flange when the flexible cushion is secured to the elbow connector (Fig. 16-6-1, 16-6-2, 16-20 to 16-33, 17; ¶¶ 0375-0378, 0396-0406), wherein the elbow connector is more rigid than the flexible cushion (¶¶ 0412, 0419), and wherein the flexible flange of the flexible cushion extends radially inward toward a center of the central opening in the base (Fig. 16-5 to 16-6-1).
Regarding Claim 39, Guney disclose the patient interface assembly further comprising: a pair of laterally extending arms (5080; Fig. 13-1, 13-2, 14-1) that extend in opposite directions and comprise headgear connectors (5085; Fig. 13-1, 13-2, 14-1, 14-2; ¶¶ 0423-0425), a positioning and stabilizing system (5084, 5053, 5053(1), 5057; Fig. 13-1 to 13-4, 14-1; ¶¶ 0506-0508) attachable to the headgear connectors and configured to support the flexible cushion on the patient's face; and the air delivery tube configured to be connected to the elbow (Fig. 13-1 to 13-4, 14-1, 17; ¶¶ 0730, 0740-0744, 0803, 0811).
Regarding Claim 40, Guney disclose a respiratory system configured to deliver a pressurized flow of breathable gas to a patient (¶¶ 0002, 0226), the respiratory system comprising: a flow generator (¶¶ 0777, 0792, 0813)  configured to pressurize the flow of breathable gas (¶¶ 0003, 0219, 0777, 0792, 0813); and the patient interface assembly of claim 39 (shown above), wherein the patient interface assembly is configured to receive the pressurized flow of breathable gas from the flow generator and deliver the pressurized flow of breathable gas to the patient (¶¶ 0003, 0219, 0224, 0289, 0777, 0792, 0519, 0813, 0831).

Regarding Claim 41, Guney disclose a patient interface assembly configured to deliver a flow of breathable gas under positive pressure to a patient (¶¶ 0002, 0226), the patient interface (Fig. 13-1) assembly comprising: a cushion assembly (5020; Fig. 13-1, 13-2, 13-4, 14-1, 14-2, 16-1 to 16-12) comprising a flexible cushion including a base (5022; Fig. Fig. 13-1, 13-2, 13-4, 14-1, 14-2, 16-1 to 16-12) and a pair of nasal pillows (5024; Fig. 13-1, 13-2, 13-4, 14-1, 14-2, 16-1 to 16-12; ¶ 0412) that extend from the base (16-1 to 16-12), the pair of nasal pillows being configured to sealingly engage the patient's nasal airways (¶ 0336), the base forming at least part of a plenum chamber (interior of 5020; Fig. 16-5) and comprising a central opening (formed by 5029; Fig. 16-1 to 16-12; ¶ 0374) configured to receive the flow of breathable gas (¶¶ 0374-0378); and a connector assembly (5030, 5040, 7330, 7340; Fig. 13-1 to 13-4, 14-1 to 15-12, 17 to 18-8-15, 18-9-1 to 18-9-3) that connects an air delivery tube (5070; Fig. 14-1, 17; ¶ 0730) to the cushion assembly, the connector assembly comprising: an elbow (5040, 7340; Fig. 13-1 to 13-4, 14-1 to 15-12, 17 to 18-8-15, 18-9-1 to 18-9-3; ¶¶ 0417-0419, 0730-0744) having a first end (at 5044; Fig. 17; opposite 7345; Fig. 18-9-3) connected to the air delivery tube (Fig. 17; ¶¶ 0730, 0740-0744, 0811), the elbow having a second end (at 7345; Fig. 18-9-3) with a part spherical ball shape (7345; Fig. 18-9-3; ¶¶ 0740-0744), the elbow having a gas washout vent with a plurality of vent openings (7328; Fig. 18-9-1 to 18-9-3; ¶¶ 0740-0744); and an elbow connector (5030, 7330; Fig. 13-1 to 13-4, 14-1 to 15-12, 17, 18-9-1 to 18-9-3) forming a part spherical socket shape (7335; Fig. 18-9-3) that engages the part spherical ball shape of the second end of the elbow (Fig. 18-9-1 to 18-9-3; ¶¶ 0740-0744), wherein the elbow connector comprises an anchoring flange (5033.1; Fig. 15-9, 15-12, 16-6-1 to 16-6-2) at a posterior end of the elbow connector (Fig. 15-8, 15-10; ¶¶ 0375-0377), the anchoring flange being configured to secure the flexible cushion to the elbow connector by way of the anchoring flange being inserted into the plenum chamber through the central opening in the flexible cushion (¶¶ 0374-0380, 0740-0744), wherein the anchoring flange forms part of a channel (B, Fig. A annotated above) around an outer circumferential surface (A, Fig. A annotated above) of the elbow connector, the channel being configured to receive a portion (5029; Fig. 16-1 to 16-12; ¶ 0374) of the flexible cushion, and wherein the channel is open in a direction that is radially outward from a central axis  (A, Fig. B annotated above) of the elbow connector.
Regarding Claims 42-46 and 48, Guney disclose the patient interface assembly further comprising a pair of laterally extending arms (5080; Fig. 13-1, 13-2, 14-1) that extend in opposite directions and comprise headgear connectors (5085; Fig. 13-1, 13-2, 14-1, 14-2; ¶ 0423-0425), wherein an inner surface (7335; Fig. 18-9-3) of the elbow connector forms the part spherical ball shape (¶¶ 0740-0744), wherein the anchoring flange extends radially outward from the elbow connector (Fig. 15-8 to 15-10, 15-12; ¶¶ 0375-0377), wherein the elbow connector comprises a bore (5035; Fig. 15-8) that extends from an anterior end (B, Fig. B annotated above) of the elbow connector to the posterior end of the elbow connector (Fig. 15-8), wherein a cross-section of at least a portion of a circumferential wall  of the bore has a concave shape (C, Fig. B annotated above), wherein the flexible cushion comprises a flexible flange (5029.2; Fig. 16-5 to 16-6-2) surrounding the central opening of the base (¶¶ 0375-0378), the flexible flange of the flexible cushion overlapping the anchoring flange when the flexible cushion is secured to the elbow connector (Fig. 16-6-1, 16-6-2, 16-20 to 16-33, 17; ¶¶ 0375-0378, 0396-0406), wherein the elbow connector is more rigid than the flexible cushion (¶¶ 0412, 0419), and wherein the flexible flange of the flexible cushion extends radially inward toward a center of the central opening in the base (Fig. 16-5 to 16-6-1).
Regarding Claim 49, Guney disclose the patient interface assembly further comprising: a pair of laterally extending arms (5080; Fig. 13-1, 13-2, 14-1) that extend in opposite directions and comprise headgear connectors (5085; Fig. 13-1, 13-2, 14-1, 14-2; ¶¶ 0423-0425), a positioning and stabilizing system (5084, 5053, 5053(1), 5057; Fig. 13-1 to 13-4, 14-1; ¶¶ 0506-0508) attachable to the headgear connectors and configured to support the flexible cushion on the patient's face; and the air delivery tube configured to be connected to the elbow (Fig. 13-1 to 13-4, 14-1, 17; ¶¶ 0730, 0740-0744, 0803, 0811).
Regarding Claim 50, Guney disclose a respiratory system configured to deliver a pressurized flow of breathable gas to a patient (¶¶ 0002, 0226), the respiratory system comprising: a flow generator (¶¶ 0777, 0792, 0813)  configured to pressurize the flow of breathable gas (¶¶ 0003, 0219, 0777, 0792, 0813); and the patient interface assembly of claim 49 (shown above), wherein the patient interface assembly is configured to receive the pressurized flow of breathable gas from the flow generator and deliver the pressurized flow of breathable gas to the patient (¶¶ 0003, 0219, 0224, 0289, 0777, 0792, 0519, 0813, 0831).
Regarding Claim 53, Guney disclose the patient interface assembly of claim 32 wherein the frame is rigid [¶ 0507; Examiner notes: Guney discloses the frame comprising a rigidizer (5055; Fig. 13-1, 13-2, 13-4, 14-1, 14-2) that acts to stiffen or rigidize the frame]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27, 29-31, and 51-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guney (U.S. Pub. No. 2009/0044808) in view of Anderson et al. (WO 2010/139014 A1; hereinafter: “Anderson”)
Regarding Claim 21, Guney disclose a patient interface assembly configured to deliver a flow of breathable gas under positive pressure to a patient (¶¶ 0002, 0226), the patient interface (Fig. 13-1) assembly comprising: a cushion assembly (5020; Fig. 13-1, 13-2, 13-4, 14-1, 14-2, 16-1 to 16-12) comprising a flexible cushion including a base (5022; Fig. Fig. 13-1, 13-2, 13-4, 14-1, 14-2, 16-1 to 16-12) and a pair of nasal pillows (5024; Fig. 13-1, 13-2, 13-4, 14-1, 14-2, 16-1 to 16-12; ¶ 0412) that extend from the base (16-1 to 16-12), the pair of nasal pillows being configured to sealingly engage the patient's nasal airways (¶ 0336), the base forming at least part of a plenum chamber (interior of 5020; Fig. 16-5) and comprising a central opening (formed by 5029; Fig. 16-1 to 16-12; ¶ 0374) configured to receive the flow of breathable gas (¶¶ 0374-0378); and a frame (5055; Fig. 13-1, 13-2, 13-4, 14-1, 14-2) that the anchoring flange being configured to secure the flexible cushion to the elbow connector by way of the anchoring flange being inserted into the plenum chamber through the central opening in the flexible cushion (¶¶ 0374-0380, 0740-0744), wherein the anchoring flange forms part of a channel (A, Fig. A annotated above) around an outer circumferential surface (B, Fig. A annotated above) of the elbow connector, the channel being configured to receive a portion (5029; Fig. 16-1 to 16-12; ¶ 0374) of the flexible cushion, and wherein the channel is open in a direction that is radially outward from a central axis  (A, Fig. B annotated above) of the elbow connector.
Guney does not specifically disclose the patient interface assembly wherein the frame including an opening to receive the flow of breathable gas.
Anderson teaches an unobtrusive nasal mask comprising a frame (546; Fig. 106-107; ¶¶ 00458-00460) that is configured to support a flexible cushion (459; Fig. 106-107; ¶ 00458), the frame including an opening (A, Fig. C annotated below) to receive the flow of breathable gas from an air delivery tube (486; Fig. 106-107) for the purpose of providing a removeable frame that provides rigid support (¶¶ 00458-00460). 

    PNG
    media_image3.png
    405
    400
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 106 of Anderson.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify frame of the patient interface assembly of Guney to include the opening to receive the flow of breathable gas as taught by Anderson for the purpose of providing a removeable frame that provides rigid support (See Anderson: ¶¶ 00458-00460).
Regarding Claims 22-27 and 29, the modified device of Guney discloses the patient interface assembly further comprising a pair of laterally extending arms (See Guney: 5080; Fig. 13-1, 13-2, 14-1; ¶ 0469, See Anderson: 484; ¶ 00384; Fig. 61 to 64-2, 67, 106-107) that extend in opposite directions and comprise headgear connectors (See Guney: 5085; 14-1, 14-2, See Anderson: 456; Fig. 61 to 64-2, 67, 107; ¶¶ 00384, 00389), wherein an inner surface (See Guney: 7335; Fig. 18-9-3) of the elbow connector forms the part spherical ball shape (See Guney: ¶¶ 0740-0744), wherein the anchoring flange extends radially outward from the elbow connector (See Guney: Fig. 15-8 to 15-10, 15-12; ¶¶ 0375-0377), wherein the elbow connector comprises a bore (See Guney: 5035; Fig. 15-8) that extends from an anterior end (B, Fig. B annotated above)of the elbow connector to the posterior end of the elbow connector (See Guney: Fig. 15-8), wherein a cross-section of at least a portion of a circumferential wall  of the bore has a concave shape (C, Fig. B annotated above), wherein the flexible cushion comprises a flexible flange (See Guney: 5029.2; Fig. 16-5 to 16-6-1) surrounding the central opening of the base (See Guney: ¶¶ 0375-0378), the flexible flange of the flexible cushion overlapping the anchoring flange when the flexible cushion is secured to the elbow connector (See Guney: Fig. 16-6-1, 16-6-2, 16-20 to 16-33, 17; ¶¶ 0375-0378, 0396-0406), wherein the elbow connector is more rigid than the flexible cushion (See Guney: ¶¶ 0412, 0419), and wherein the flexible flange of the flexible cushion extends radially inward toward a center of the central opening in the base (See Guney: Fig. 16-5 to 16-6-1).
Regarding Claim 30, the modified device of Guney discloses the patient interface assembly further comprising: a pair of laterally extending arms (See Guney: 5080; Fig. 13-1, 13-2, 14-1; ¶ 0469, See Anderson: 484; ¶ 00384; Fig. 61 to 64-2, 67, 106-107) that extend in opposite directions and comprise headgear connectors (See Guney: 5085; 14-1, 14-2, See Anderson: 456; Fig. 61 to 64-2, 67, 107; ¶¶ 00384, 00389), a positioning and stabilizing system (See Guney: 5084; Fig. 13-1, 13-2, 13-4, 14-1, 14-2) attachable to the headgear connectors and configured to support the flexible cushion on the patient's face (See Guney: ¶ 0469, 0588-0594); and the air delivery tube configured to be connected to the elbow (See Guney: Fig. 13-1 to 13-4, 14-1, 17; ¶¶ 0730, 0740-0744, 0803, 0811).
Regarding Claim 31, the modified device of Guney discloses a respiratory system configured to deliver a pressurized flow of breathable gas to a patient (See Guney: ¶¶ 0002, 0226), the respiratory system comprising: a flow generator (See Anderson: 15; Fig. 1; See Guney: ¶¶ 0777, 0792, 0813) configured to pressurize the flow of breathable gas (See Anderson: ¶ 00235, See Guney: ¶¶ 0003, 0219, 0777, 0792, 0813); and the patient interface assembly of claim 30 (shown above), wherein the patient interface assembly is configured to receive the pressurized flow of breathable gas from the flow generator and deliver the pressurized flow of breathable gas to the patient (See Anderson: ¶ 00235, See Guney: ¶¶ 0003, 0219, 0224, 0289, 0777, 0792, 0519, 0813, 0831).
Regarding Claim 51, the modified device of Guney discloses the patient interface assembly of claim 21 wherein the anchoring flange is non-circular (Examiner notes: Guney discloses the anchoring flange [5033.1; Fig. 15-9, 15-12, 16-6-1 to 16-6-2] as having a substantially triangular cross-section), and wherein the cross-sectional shape of the connector assembly is different at an anterior end (A, Fig. D annotated below) than at the posterior end (A, Fig. E annotated below).

    PNG
    media_image4.png
    367
    706
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 15-10 of Guney.

    PNG
    media_image5.png
    243
    411
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 18-9-3 of Guney.

Regarding Claim 52, the modified device of Guney discloses the patient interface assembly of claim 21 wherein the frame is rigid (See Anderson: ¶¶ 00458-00460).

Response to Arguments
Applicant’s amendments obviate the previous grounds of rejection. Applicant’s arguments regarding the new limitations with respect to: the anchoring flange forming part of a channel around an outer circumferential surface of the elbow connector, the channel being configured to receive a portion of the flexible cushion, and wherein the channel is open in a direction that is radially outward from a central axis of the elbow connector, have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  Applicant’s amendments alter the scope of the claims and upon further consideration new grounds of rejection were necessitated. All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 102(b) rejection of claims 32-36, 38-46, 48-50, and 53 and in the 35 U.S.C. 103 rejection of claims 21-27, 29-31, and 51-52, shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geslain et al. (WO 2009/151344 A1) discloses a patient interface system comprising a frame (7660, 7615c, 7616c; Fig. 80) that is configured to support a flexible cushion (7611, 7636c; Fig. 80) and including an opening (7660; Fig. 80) to receive the flow of breathable gas (Section 5.8) which has not yet been claimed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785